EXHIBIT 10.6

EXECUTION COPY
AMENDMENT TO HULL NO. S-691 CREDIT AGREEMENT
This AMENDMENT TO HULL NO. S-691 CREDIT AGREEMENT (this “Amendment”), dated
January 19, 2016, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation
(the “Borrower”) and KFW IPEX-BANK GMBH in its capacity as agent for Hermes (in
such capacity, the “Hermes Agent”) and in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) and in its capacity as Lender (in
such capacity, the “Lender”).
PRELIMINARY STATEMENTS
(1)    The Borrower, the Lender, the Hermes Agent and the Administrative Agent
are parties to a Hull No. S-691 Credit Agreement dated as of December 19, 2008
and amended and restated as of February 17, 2012 (such Hull No. S-691 Credit
Agreement as in effect immediately prior to giving effect to this Amendment, the
“Existing Credit Agreement” and as amended hereby, the “Restated Credit
Agreement”);
(2)    The Borrower, the Lender and the Administrative Agent have agreed to
amend the Existing Credit Agreement as hereinafter set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:    
SECTION 1. Amendment to the Existing Credit Agreement. In consideration of the
mutual covenants in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Hermes Agent, the Administrative Agent and the Lender agree that
the Existing Credit Agreement is, subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended on the Restatement Effective
Date in its entirety to read as set forth in Appendix I hereto.
SECTION 2. Conditions of Effectiveness of Restated Credit Agreement. The
Restated Credit Agreement shall become effective in accordance with the terms of
this Amendment on the date (the “Restatement Effective Date”) each of the
following conditions has been satisfied to the reasonable satisfaction of the
Administrative Agent:
(a)    The Administrative Agent shall have received from the Borrower:
(i)    a certificate of its Secretary or Assistant Secretary as to the
incumbency and signatures of those of its officers authorized to act with
respect to this Amendment and as to the truth and completeness of the attached
resolutions of its Board of Directors then in full force and effect authorizing
the execution, delivery and performance of this Amendment, and upon which
certificate the Lender may conclusively rely until it shall have received a
further certificate of the Secretary or Assistant Secretary of the Borrower
canceling or amending such prior certificate; and
(ii)    a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.
(b)    The Administrative Agent or the Hermes Agent shall have received to its
reasonable satisfaction a duly executed amendment to the Hermes Insurance
Policy.

 

--------------------------------------------------------------------------------

    

(c)    The Administrative Agent shall have received all invoiced expenses of the
Administrative Agent (including the agreed fees and expenses of counsel to the
Administrative Agent) required to be paid by the Borrower pursuant to Section 5
below or that the Borrower has otherwise agreed in writing to pay to the
Administrative Agent, in each case on or prior to the Restatement Effective
Date.
(d)    The represenations and warranties set forth in Section 3 are true as of
the Restatement Effective Date.
The Administrative Agent shall notify the Lender and the Borrower of the
Restatement Effective Date, and such notice shall be conclusive and binding.
SECTION 3. Representation and Warranties of the Borrower. To induce the Lender
to enter into this Amendment, the Borrower represents and warrants that, as of
the date hereof and as of the Restatement Effective Date:
(a)    The representations and warranties contained in Article VI of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, with the same effect
as if then made, and
(b)    No Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
SECTION 4. Reference to and Effect on the Existing Credit Agreement. On and
after the Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Restated Credit Agreement.
SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder (including the reasonable and documented fees and expenses
of counsel for the Administrative Agent with respect hereto and thereto as
agreed with the Administrative Agent) in accordance with the terms of Section
11.3 of the Restated Credit Agreement.
SECTION 6. Designation. In accordance with the Restated Credit Agreement, each
of the Lender and the Administrative Agent designates this Amendment as a Loan
Document.
SECTION 7. Third Party Rights. No term of this Amendment is enforceable under
the Contracts (Rights of Third Parties) Act 1999 by any person who is not party
to this Amendment.
SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by electronic mail or
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
SECTION 9. Governing Law. This Amendment and any non-contractual obligations
arising in connection with it shall be governed by, and construed in accordance
with, English law.

 

--------------------------------------------------------------------------------

    

SECTION 10. Incorporation of Terms. The provisions of Section 11.14.2, 11.14.3
and 11.14.4 of the Restated Credit Agreement shall be incorporated into this
Amendment as if set out in full in this Amendment and as if references in those
sections to “this Agreement” were references to this Amendment.
SECTION 11. Defined Terms. Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.


[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as of the date first above written.


ROYAL CARIBBEAN CRUISES LTD.,
as Borrower
ROYAL CARIBBEAN CRUISES LTD.,
as Borrower
By : /s/ Antje M. Gibson____________
Name: Antje M. Gibson
Title: Vice President, Treasurer
Address: 1050 Caribbean Way
Miami, Florida 33132
Facsimile No.: (305) 539-6400
Email:    agibson@rccl.com
    bstein@rccl.com
Attention: Vice President and Treasurer
With a copy to: General Counsel

























REFLECTION FACILITY AMENDMENT — SIGNATURE PAGE

--------------------------------------------------------------------------------




KFW IPEX-BANK GMBH,
as Hermes Agent, as Administrative Agent and Lender


By /s/ Claudia Wenzel_____________
Name: Claudia Wenzel
Title: Vice President


By /s/ Andre Tielé________________
Name:Andre Tielé
Title: Vice President
Address: Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.: +49 (69) 7431 3768
Email:    claudia.wenzel@kfw.de
Attention: Maritime Industries
With a copy to: Credit Operations
Facsimile No.: +49 (69) 7431 2944













REFLECTION FACILITY AMENDMENT — SIGNATURE PAGE



--------------------------------------------------------------------------------




APPENDIX I
EXECUTION COPY


_________________________________________
AMENDED AND RESTATED
HULL NO. S-691 CREDIT AGREEMENT
_________________________________________
dated as of December 19, 2008
amended and restated on February 17, 2012
and further amended and restated on January 19, 2016
BETWEEN
Royal Caribbean Cruises Ltd.
as the Borrower,
the Lenders from time to time party hereto,
and
KfW IPEX-Bank GmbH
as Hermes Agent and Administrative Agent









 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
PAGE


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms
2


SECTION 1.2. Use of Defined Terms
12


SECTION 1.3. Cross-References
12


SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A Lender
12


SECTION 1.5. Accounting and Financial Determinations
13


ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment
13


SECTION 2.2. [RESERVED]
13


SECTION 2.3. [RESERVED]
13


SECTION 2.4. Funding
13


ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments
14


SECTION 3.2. Prepayment
14


SECTION 3.3. Interest Provisions.
14


SECTION 3.3.1. Rates.
14


SECTION 3.3.2. Election of Floating Rate.
15


SECTION 3.3.3. Conversion to Floating Rate.
15


SECTION 3.3.4. Post-Maturity Rates.
15


SECTION 3.3.5. Payment Dates.
15


SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
16


SECTION 3.4. [RESERVED].
16


SECTION 3.4.1. [RESERVED]
16


SECTION 3.5. [RESERVED]
16


SECTION 3.5.1. [RESERVED]
16


SECTION 3.6. [RESERVED]
16


SECTION 3.7. [RESERVED]
16


ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful.
16


SECTION 4.2. Deposits Unavailable
17


SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
18


SECTION 4.4. Funding Losses
19


SECTION 4.4.1. Indemnity
19


SECTION 4.5. Increased Capital Costs
21


SECTION 4.6. Taxes
21


SECTION 4.7. Reserve Costs
23


SECTION 4.8. Payments, Computations, etc.
24


SECTION 4.9. Replacement Lenders, etc.
25


SECTION 4.10. Sharing of Payments
26


SECTION 4.11. Set-off
26


SECTION 4.12. Use of Proceeds
26


ARTICLE V CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan
27


SECTION 5.2. Conditions to Effectiveness
27




i



--------------------------------------------------------------------------------




SECTION 5.3. CIRR requirements
27


 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
SECTION 6.1. Organization, etc.
28


SECTION 6.2. Due Authorization, Non-Contravention, etc.
28


SECTION 6.3. Government Approval, Regulation, etc.
29


SECTION 6.4. Compliance with Laws
29


SECTION 6.5. Validity, etc.
29


SECTION 6.6. No Default, Event of Default or Prepayment Event
29


SECTION 6.7. Litigation
30


SECTION 6.8. The Purchased Vessel
30


SECTION 6.9. Obligations rank pari passu
30


SECTION 6.10. No Filing, etc. Required
30


SECTION 6.11. No Immunity
30


SECTION 6.12. Investment Company Act
31


SECTION 6.13. Regulation U
31


SECTION 6.14. Accuracy of Information
31


ARTICLE VII COVENANTS
 
SECTION 7.1. Affirmative Covenants
31


SECTION 7.1.1. Financial Information, Reports, Notices, etc.
31


SECTION 7.1.2. Approvals and Other Consents.
32


SECTION 7.1.3. Compliance with Laws, etc.
33


SECTION 7.1.4. The Purchased Vessel
33


SECTION 7.1.5. Insurance
34


SECTION 7.1.6. Books and Records
34


SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement
34


SECTION 7.2. Negative Covenants
34


SECTION 7.2.1. Business Activities
34


SECTION 7.2.2. Indebtedness
35


SECTION 7.2.3. Liens
35


SECTION 7.2.4. Financial Condition
37


SECTION 7.2.5. Investments
38


SECTION 7.2.6. Consolidation, Merger, etc.
38


SECTION 7.2.7. Asset Dispositions, etc.
38


SECTION 7.3. Limitation in respect of Certain Representations, Warranties and
Covenants.
39


ARTICLE VIII EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default
39


SECTION 8.1.1. Non-Payment of Obligations
39


SECTION 8.1.2. Breach of Warranty
40


SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
40


SECTION 8.1.4. Default on Other Indebtedness
40


SECTION 8.1.5. Bankruptcy, Insolvency, etc.
41


SECTION 8.2. Action if Bankruptcy
41


SECTION 8.3. Action if Other Event of Default
42


ARTICLE IX PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events
42




ii





--------------------------------------------------------------------------------




SECTION 9.1.1. Change of Control
42


SECTION 9.1.2. [RESERVED]
42


SECTION 9.1.3. Unenforceability
42


SECTION 9.1.4. Approvals
42


SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations
42


SECTION 9.1.6. Judgments
42


SECTION 9.1.7. Condemnation, etc.
43


SECTION 9.1.8. Arrest
43


SECTION 9.1.9. Sale/Disposal of the Purchased Vessel
43


SECTION 9.1.10. [RESERVED]
43


SECTION 9.1.11. [RESERVED]
43


SECTION 9.2. Mandatory Prepayment
43


ARTICLE X THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
 
SECTION 10.1. Actions
43


SECTION 10.2. Indemnity
44


SECTION 10.3. Funding Reliance, etc
44


SECTION 10.4. Exculpation
45


SECTION 10.5. Successor
45


SECTION 10.6. Loans by the Administrative Agent
46


SECTION 10.7. Credit Decisions
47


SECTION 10.8. Copies, etc
47


SECTION 10.9. The Agents’ Rights
47


SECTION 10.10. The Administrative Agent’s Duties
47


SECTION 10.11. Employment of Agents
48


SECTION 10.12. Distribution of Payments
48


SECTION 10.13. Reimbursement
48


SECTION 10.14. Instructions
49


SECTION 10.15. Payments
49


SECTION 10.16. “Know your customer” Checks
49


SECTION 10.17. No Fiduciary Relationship
49


ARTICLE XI MISCELLANEOUS PROVISIONS
 
SECTION 11.1. Waivers, Amendments, etc.
49


SECTION 11.2. Notices
50


SECTION 11.3. Payment of Costs and Expenses
52


SECTION 11.4. Indemnification
52


SECTION 11.5. Survival
53


SECTION 11.6. Severability
54


SECTION 11.7. Headings
54


SECTION 11.8. Execution in Counterparts,.
54


SECTION 11.9. Third Party Rights
54


SECTION 11.10. Successors and Assigns
54


SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan
54


SECTION 11.11.1. Assignments
54


SECTION 11.11.2. Participations
56


SECTION 11.11.3. Register
57


SECTION 11.12. Other Transactions
57




iii





--------------------------------------------------------------------------------




SECTION 11.13. Hermes Insurance Policy.
58


SECTION 11.13.1. Terms of Hermes Insurance Policy
58


SECTION 11.13.2. [RESERVED]
58


SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
58


SECTION 11.14. Law and Jurisdiction
59


SECTION 11.14.1. Governing Law
59


SECTION 11.14.2. Jurisdiction
60


SECTION 11.14.3. Alternative Jurisdiction
60


SECTION 11.14.4. Service of Process
60


SECTION 11.15. Confidentiality
60






iv





--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    -    Repayment Schedule
Exhibit B    -    [Reserved]
Exhibit C    -    [Reserved]
Exhibit D-1    -    Form of Original Closing Date Opinion of Liberian Counsel to
Borrower
Exhibit D-2    -    [Reserved]
Exhibit D-3    -    [Reserved]
Exhibit E    -    Form of Lender Assignment Agreement
Exhibit F    -    Form of Option A Refinancing Agreement
Exhibit G    -    Form of Pledge Agreement



v





--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED HULL NO. S-691 CREDIT AGREEMENT, dated as of December 19,
2008 as amended and restated on February 17, 2012 and as further amended and
restated on January 19, 2016 , is among Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), KfW IPEX-Bank GmbH, in its capacity as agent for
the Lenders referred to below in respect of Hermes-related matters (in such
capacity, the “Hermes Agent”), in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) and in its capacity as a lender (in such
capacity, together with each of the other Persons that shall become a “Lender”
in accordance with Section 11.11.1 of this Agreement, each of them individually
a “Lender” and, collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS,
(A)
The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) entered on April
15, 2008 into a Contract for the Construction and Sale of Hull No. S-691 (as
amended from time to time, the “Construction Contract”) pursuant to which the
Builder agreed to design, construct, equip, complete, sell and deliver the
passenger cruise vessel bearing Builder’s hull number S-691 (now “CELEBRITY
REFLECTION” with IMO number 5696541(the “Purchased Vessel”);

(B)
The Lenders made available to the Borrower, upon the terms and conditions
contained in the Amended and Restated Hull No. S-691 Credit Agreement dated as
of February 17, 2012 among the Borrower, the Hermes Agent, the Administrative
Agent and each Lender from time to time party thereto (the “First Restated
Credit Agreement”), a US dollar loan facility equal to the US Dollar Equivalent
of up to eighty per cent (80%) of the Contract Price of the Purchased Vessel, as
adjusted from time to time in accordance with the Construction Contract to
reflect, among other adjustments, change orders, in an amount not to exceed the
US Dollar Equivalent corresponding to EUR 485,600,000;

(C)
The proceeds of such loan facility were provided to the Borrower two (2)
Business Days prior to the delivery of the Purchased Vessel for the purpose of
paying a portion of the Contract Price, as defined in the Construction Contract
in connection with the Borrower’s purchase of the Purchased Vessel;

(D)
Pursuant to an Amendment Agreement dated as of January 19, 2016 (the “Amendment
Agreement”), and upon satisfaction of the conditions set forth therein, the
First Restated Credit Agreement is being amended and restated in the form of
this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:




--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Agreement” means, on any date, this credit agreement as originally in effect on
the Original Effective Date and amended and restated on each of the First
Restatement Effective Date and the Second Restatement Effective Date and as
thereafter from time to time amended, supplemented, amended and restated, or
otherwise modified and in effect on such date.
“Amendment Agreement” is defined in the preamble.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed. “Approved
Appraiser” means any of the following: Barry Rogliano Salles, Paris, H Clarkson
& Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS, Norway.
“Assignee Lender” is defined in Section 11.11.1.
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.

2





--------------------------------------------------------------------------------




“Bank of Nova Scotia Agreement” means the U.S. $1,128,000,000 amended and
restated credit agreement dated as of June 15, 2015 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Borrower” is defined in the preamble.
“Builder” is defined in the preamble.
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
the Loan, an Interest Period, prepayment or conversion, in each case with
respect to the Loan bearing interest by reference to the LIBO Rate, a day on
which dealings in deposits in Dollars are carried on in the London interbank
market.
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the

3





--------------------------------------------------------------------------------




Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“CIRR Agent” means KfW, acting in its capacity as CIRR agent in connection with
this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1 of the Original Credit Agreement.
“Commitment Fees” is defined in Section 3.4 of the Original Credit Agreement.
“Construction Contract” is defined in the preamble.
“Contract Price” is as defined in the Construction Contract.
“Covered Taxes” is defined in Section 4.6.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Dollar” and the sign “$” mean lawful money of the United States.
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
“Event of Default” is defined in Section 8.1.
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the First Restatement Effective Date.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered

4





--------------------------------------------------------------------------------




into pursuant to section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code, any published intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
published intergovernmental agreements.
“Fee Letter” means that certain fee letter dated as of April 15, 2008 between
the Administrative Agent and the Borrower.
“First Restated Credit Agreement” is defined in the preamble.
“First Restatement Effective Date” means February 17, 2012.
“Fiscal Quarter” means any quarter of a Fiscal Year.
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
a)
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

b)
the sum of:

i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
“Fixed Rate” means a rate per annum equal to the sum of 3.93% per annum plus the
Fixed Rate Margin.
“Fixed Rate Margin” means 0.20% per annum.
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
“Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).

5





--------------------------------------------------------------------------------




“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.
“Floating Rate Margin” means, for each Interest Period, 0.40% per annum.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Funding Losses Event” is defined in Section 4.4.1.
“GAAP” is defined in Section 1.5.
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.
“Hermes Agent” is defined in the preamble.
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favor of the Lenders.
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the

6





--------------------------------------------------------------------------------




respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a Lien on the property of such Person, whether
or not the respective indebtedness so secured has been assumed by such Person;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (e) Capital Lease Obligations of such Person; (f)
guarantees by such Person of Indebtedness of others, up to the amount of
Indebtedness so guaranteed; (g) obligations of such Person in respect of surety
bonds and similar obligations; and (h) liabilities arising under Hedging
Instruments.
“Indemnified Liabilities” is defined in Section 11.4.
“Indemnified Parties” is defined in Section 11.4.
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement
“Interest Period” means the period between the Original Closing Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates, except that:
a)
Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

b)
If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

“Investment” means, relative to any Person,
a)
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

b)
any ownership or similar interest held by such Person in any other Person.

“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
“KfW IPEX” means KfW IPEX-Bank GmbH of Palmergartenstrasse 5-9, 60325, Frankfurt
am Main, Germany.
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.

7





--------------------------------------------------------------------------------




“Lender” and “Lenders” are defined in the preamble.
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature to the Original Credit Agreement or
designated in a Lender Assignment Agreement or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Administrative Agent) which appears on Reuters LIBOR01 Page (or
any successor page) at or about 11:00 a.m. (London time) two (2) Business Days
before the commencement of the relevant Interest Period; provided that:
a)
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Administrative Agent to be the average of
the rates quoted by the Reference Banks as the rate at which each of the
Reference Banks was (or would have been) offered deposits of Dollars by prime
banks in the London interbank market in an amount approximately equal to the
amount of the Loan and for a period of six months; and

b)
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders, which
period shall be no longer than one month unless the Borrower otherwise agrees.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
“Loan” means the principal sum of the US Dollar Equivalent of up to eighty per
cent (80%) of the Contract Price of the Purchased Vessel (as adjusted from time
to time in accordance with the Construction Contract), but in any event in an
amount not to exceed the US Dollar Equivalent corresponding to EUR 485,600,000,
advanced by the Lenders to the Borrower on the Original Closing Date upon the
terms and conditions of the First Restated Credit Agreement or the amount
thereof for the time being advanced and outstanding under this Agreement (as the
context may require).
“Loan Documents” means this Agreement, the Pledge Agreement and the Amendment
Agreement.
“Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.

8





--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.
“Material Litigation” is defined in Section 6.7.
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);
a)    all cash on hand of the Borrower and its Subsidiaries; plus
b)    all Cash Equivalents.
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
“New Financings” means proceeds from:
a)    borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and
b)    the issuance and sale of equity securities.
“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of August 23,2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015, among Royal Caribbean Cruises Ltd., as the borrower,
the various financial institutions as are or shall become parties thereto and
Nordea Bank Finland PLC, New York Branch as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit F hereto.
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.
“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Agent and any Lender pursuant to Section 1.2.4 of
the Terms and Conditions.

9





--------------------------------------------------------------------------------




“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
“Original Borrower” means Celebrity Reflection Inc. (formerly known as Celebrity
Solstice V Inc.)
“Original Closing Date” means the date on which the Loan was advanced, which
date is October 5, 2012.
“Original Credit Agreement” means the Hull No. 691 Credit Agreement dated as of
December 19, 2008 among the Original Borrower, the Hermes Agent, the
Administrative Agent and each Lender from time to time party thereto.
“Original Effective Date” means the date the Original Credit Agreement became
effective pursuant to Section 11.8, of the Original Credit Agreement, which date
is December 19, 2008.
“Participant” is defined in Section 11.11.2.
“Participant Register” is defined in Section 11.11.2.
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature to the Original Credit Agreement or as set out in the applicable
Lender Assignment Agreement, as such percentage may be adjusted from time to
time pursuant to Section 4.9 or pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.1.
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
“Prepayment Event” is defined in Section 9.1.
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Purchased Vessel” is defined in the preamble.
“Reference Banks” means, if the LIBO Rate for any Interest Period cannot be
determined pursuant to paragraph (a) of the definition of “LIBO Rate”, those
banks designated as Reference Banks by the Administrative Agent from time to
time that are reasonably acceptable to the Borrower, and each additional
Reference Bank and/or each replacement Reference Bank appointed by the
Administrative Agent pursuant to Section 3.3.6.
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.

10





--------------------------------------------------------------------------------




“Register” is defined in Section 11.11.3.
“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Administrative Agent and the Borrower.
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
“Reuters LIBOR01 Page” means the display designated as “Page 01” on the Reuters
Money News Service or such other page as may replace Page 01 on that service for
the purpose of displaying rates comparable to that rate or on such other service
as may be nominated by the British Bankers' Association as the information
vendor for the purpose of displaying the British Bankers' Association Interest
Settlement Rates for Dollars).
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organized in a Sanctioned
Country.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second Restatement Effective Date” means the date on which all of the
conditions to the effectiveness of the amendment and restatement of the First
Restated Credit Agreement in the form of this Agreement, which are set forth in
Section 2 of the Amendment Agreement, are satisfied, which date is January 19,
2016.
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
First Restatement Effective Date in GAAP or in the interpretation thereof shall
be disregarded in the computation of Stockholders’ Equity such

11





--------------------------------------------------------------------------------




that the amount of any reduction thereof resulting from such change shall be
added back to Stockholders’ Equity.
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on July 2,
2008.
“US Dollar Equivalent” means any EUR amount converted to a corresponding US
dollar amount as determined four (4) Business Days prior to delivery of the
Purchased Vessel using the weighted average rate of exchange that the Borrower
has agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with USD for the
payment of the final installment of the Contract Price. Such rate of exchange to
be evidenced by counterparty confirmations.
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in each notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A Lender.
The parties to this Agreement are aware that KfW IPEX will not enter into an
Option A Refinancing Agreement with the CIRR Agent. However, for the purposes of
this Agreement, KfW IPEX will be deemed to have entered into an Option A
Refinancing Agreement with the CIRR Agent in the form of Exhibit F.
Consequently, any reference to an Option A Lender shall include KfW IPEX and any
reference to an Option A Refinancing Agreement shall include the Option A
Refinancing Agreement deemed to have been entered into by KfW IPEX.

12





--------------------------------------------------------------------------------




SECTION 1.5. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided further
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the Original Effective Date, there is a change in the manner of
determining any of the items referred to herein or thereunder that are to be
determined by reference to GAAP, and the effect of such change would (in the
reasonable opinion of the Borrower or the Administrative Agent) be such as to
affect the basis or efficacy of the financial covenants contained in Section
7.2.4 in ascertaining the consolidated financial condition of the Borrower and
its Subsidiaries and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II

COMMITMENTS AND BORROWING PROCEDURES
SECTION 2.1. Commitment. On the terms and subject to the conditions of the First
Restated Credit Agreement (including Article V), each Lender severally made its
portion of the Loan pursuant to its Commitment described in Section 2.2 of the
First Restated Credit Agreement.
SECTION 2.2. [RESERVED] .
SECTION 2.3. [RESERVED] .
SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to
maintain such Loan; provided that such Loan shall nonetheless be deemed to have
been made and to be held by such Lender, and the obligation of the Borrower to
repay such Loan shall nevertheless be to

13





--------------------------------------------------------------------------------




such Lender for the account of such foreign branch, Affiliate or international
banking facility.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments. a) Subject to Section 3.1 b), the Borrower shall repay
the Loan in the installments and on the dates set out in Exhibit A.
b)
[RESERVED]

c)
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.

SECTION 3.2. Prepayment. The Borrower
a)
May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

i)
all such voluntary prepayments shall require at least five (5) Business Days’
(or, if such prepayment is to be made on the last day of an Interest Period for
such Loan, four (4) Business Days’) prior written notice to the Administrative
Agent; and

ii)
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or the remaining amount of the
Loan) and shall be applied pro rata in satisfaction of the repayment
installments of the Loan set out in Exhibit A.

b)
Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be reborrowed under the terms of this Agreement.
SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.
SECTION 3.3.1. Rates. The Loan shall accrue interest from the Original Closing
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at the Fixed Rate, subject to (i) any election made by the Borrower to elect the
Floating Rate pursuant to Section 3.3.2 or (ii) any conversion of any portion of
the Loan held by a Lender to a Floating Rate Loan upon the termination of the
Interest Make-Up Agreement to which such Lender is a party in accordance with

14





--------------------------------------------------------------------------------




Section 3.3.3. Interest calculated at the Fixed Rate or the Floating Rate shall
be payable semi-annually in arrears on the Repayment Dates set out in Exhibit A.
The Loan shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period at
the interest rate determined as applicable to the Loan. All interest shall be
calculated on the basis of the actual number of days elapsed over a year
comprised of 360 days.
SECTION 3.3.2. Election of Floating Rate.
a)
[RESERVED]

b)
[RESERVED] .

c)
By written notice to the Administrative Agent no later than 2:00 p.m. Frankfurt
time 30 days prior to the end of an Interest Period, the Borrower may elect to
pay interest on the Loan for the remainder of the term of the Loan at the
Floating Rate, with effect from the end of that Interest Period.

d)
Any election made under Section 3.3.2.c) may only be made one time during the
term of the Loan.

SECTION 3.3.3. Conversion to Floating Rate. If, during any Interest Period, the
Interest Make-Up Agreement in effect with any Lender is terminated for any
reason (other than as a result of the negligence or willful misconduct of such
Lender), then the portion of the Loan held by such Lender shall convert to a
Floating Rate Loan on the last day of such Interest Period, and the Borrower
shall pay interest on such portion of the Loan at the Floating Rate on such
portion for the remainder of the term of the Loan. The Borrower shall not incur
any liability to make any payments pursuant to Section 4.4 or to pay any other
indemnity or compensation obligation in connection with any such conversion.
SECTION 3.3.4. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to (a) in the case of (i) principal
of and interest on the Loan payable to each Option A Lender and (ii) interest on
the Loan payable to each Option B Lender, the sum of the Floating Rate plus 3%
per annum and (b) in the case of any other monetary Obligation, the sum of the
Floating Rate plus 2% per annum.
SECTION 3.3.5. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:

15





--------------------------------------------------------------------------------




a)
each Repayment Date;

b)
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

c)
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks. The
Administrative Agent shall obtain from each Reference Bank timely information
for the purpose of determining the LIBO Rate in the event that no offered
quotation appears on Reuters LIBOR01 Page (or any successor page) and the LIBO
Rate is to be determined by reference to quotations supplied by the Reference
Banks. If any one or more of the Reference Banks shall fail to furnish in a
timely manner such information to the Administrative Agent for any such interest
rate, the Administrative Agent shall determine such interest rate on the basis
of the information furnished by the remaining Reference Banks. If the Borrower
elects to add an additional Reference Bank hereunder or a Reference Bank ceases
for any reason to be able and willing to act as such, the Administrative Agent
shall, at the direction of the Required Lenders and after consultation with the
Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the Borrower, and such replaced Reference Bank shall
cease to be a Reference Bank hereunder. The Administrative Agent shall furnish
to the Borrower and to the Lenders each determination of the LIBO Rate made by
reference to quotations of interest rates furnished by Reference Banks.
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
SECTION 3.4. [RESERVED].
SECTION 3.4.1. [RESERVED]
SECTION 3.5. [RESERVED]
SECTION 3.5.1. [RESERVED]
SECTION 3.6 [RESERVED]
SECTION 3.7. [RESERVED].
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful. If after the Original Effective Date
the introduction of or any change in or in the interpretation of any law makes
it unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
continue or maintain the Loan bearing interest

16





--------------------------------------------------------------------------------




at a rate based on the LIBO Rate, the obligation of such Lender to continue or
maintain its Loan bearing interest at a rate based on the LIBO Rate shall, upon
notice thereof to the Borrower, the Administrative Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to continue and maintain its Loan
hereunder shall be automatically converted into an obligation to continue and
maintain the Loan bearing interest at a rate to be negotiated between such
Lender and the Borrower that is the equivalent of the sum of the LIBO Rate for
the relevant Interest Period plus the Floating Rate Margin.
SECTION 4.2. Deposits Unavailable. If, on or after the date the Borrower elects
the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have entered
into an Option B Interest Make-Up Agreement (an “Option B Lender”), the
Administrative Agent shall have determined that:
a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

b)
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

c)
the cost to the Refinancing Bank, in the event the Borrower has elected the
Floating Rate pursuant to Section 3.3.2, or the cost to Option B Lenders that in
the aggregate hold more than 50% of the aggregate unpaid principal amount of the
Loan then held by Option B Lenders, if any Lender shall have entered into an
Option B Interest Make-Up Agreement, in each case of obtaining matching deposits
in the relevant interbank market for the relevant Interest Period would be in
excess of the LIBO Rate,

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen (15) Business Days after the giving of such Determination Notice, the
Administrative Agent shall (after consultation with the Lenders) set an interest
rate and an interest period (or interest periods), in each case to take effect
at the end of the Interest Period current at the date of the Determination
Notice, which rate (or rates) shall be equal to the sum of the Floating Rate
Margin and the lesser of (x) the cost to the Refinancing Bank of funding the
portion of the Loan financed by the Refinancing Bank and (y) the weighted
average of the corresponding interest rates at or about 11:00 a.m. (London time)
two (2) Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service). The
Administrative Agent shall furnish a certificate to the Borrower as soon as
reasonably practicable after the Administrative Agent has given such
Determination Notice setting forth such rate. In the event that the
circumstances described in this

17





--------------------------------------------------------------------------------




Section 4.2 shall extend beyond the end of an interest period agreed or set
pursuant hereto, the foregoing procedure shall be repeated as often as may be
necessary.
SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the Original
Effective Date a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the Original Effective Date, shall:
a.
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

b.
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

c.
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

d.
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of maintaining the Loan or any part thereof, (ii) to reduce the
amount of any payment received by such Lender or its effective return hereunder
or on its capital or (iii) to cause such Lender to make any payment or to forego
any return based on any amount received or receivable by such Lender hereunder,
then and in any such case if such increase or reduction in the opinion of such
Lender materially affects the interests of such Lender, (A) such Lender shall
(through the Administrative Agent) notify the Borrower of the occurrence of such
event and use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender and (B) the Borrower shall forthwith upon such
demand pay to the Administrative Agent

18





--------------------------------------------------------------------------------




for the account of such Lender such amount as is necessary to compensate such
Lender for such additional cost or such reduction and ancillary expenses,
including taxes, incurred as a result of such adjustment. Such notice shall (i)
describe in reasonable detail the event leading to such additional cost,
together with the approximate date of the effectiveness thereof, (ii) set forth
the amount of such additional cost, (iii) describe the manner in which such
amount has been calculated, (iv) certify that the method used to calculate such
amount is such Lender’s standard method of calculating such amount, (v) certify
that such request is consistent with its treatment of other borrowers that are
subject to similar provisions, and (vi) certify that, to the best of its
knowledge, such change in circumstance is of general application to the
commercial banking industry in such Lender’s jurisdiction of organization or in
the relevant jurisdiction in which such Lender does business. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than three
months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof, but not more than six months prior to the
date that such Lender notifies the Borrower of the circumstance giving rise to
such cost or reductions and of such Lender’s intention to claim compensation
therefor.
SECTION 4.4. Funding Losses.
SECTION 4.4.1. Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit in the event the
Borrower has elected the Floating Rate pursuant to Section 3.3.2), by reason of
the liquidation or reemployment (at not less than the market rate) of deposits
or other funds acquired by such Lender, to continue or maintain any portion of
the principal amount of the Loan as a result of:
i)
if at the time interest is calculated at the Floating Rate, any conversion or
repayment or prepayment or acceleration of the principal amount of the Loan on a
date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment;

ii)
if at the time interest is calculated at the Fixed Rate, any repayment or
prepayment or acceleration of the principal amount of the Loan, other than any
repayment made on the date scheduled for such repayment;

iii)
an election by the Borrower of the Floating Rate in accordance with Section
3.3.2.c);

iv)
[RESERVED]; or

v)
[RESERVED],


19





--------------------------------------------------------------------------------




(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall, within
five (5) Business Days of its receipt thereof:
a.
if at that time interest is calculated at the Floating Rate, pay directly to the
Administrative Agent an amount (the “Floating Rate Indemnity Amount”) equal to
the amount by which:

(i)
interest calculated at the Floating Rate which a Lender would have received on
its share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share in the Loan to the last
day of the applicable Interest Period,

exceeds:
(ii)
the amount which a Lender would be able to obtain by placing an amount equal to
the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period.

b.
if at that time interest is calculated at the Fixed Rate, pay to the
Administrative Agent for the account of such Lender the sum of:

(A)
an amount equal to the amount by which:

(i)
interest calculated at the Fixed Rate which a Lender would have received on its
share of the amount of the Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share of the Loan to the
final scheduled date for the repayment of Loan in full pursuant to Section 3.1,

exceeds:
(ii)
the amount by which a Lender would be able to obtain by placing an equal amount
to the amount received by it on deposit and receiving interest equal to the
money market rate then applicable to Dollars on the Reuters page “ICAP1” (the
“Reinvestment Rate”),

such amount to be discounted to present value at the Reinvestment Rate; and
(B)
if such Lender has entered into an Option B Interest Make-up Agreement, an
amount equal to the Floating Rate Indemnity Amount.


20





--------------------------------------------------------------------------------




Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.
SECTION 4.5. Increased Capital Costs. If after the Original Effective Date any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender to the Borrower, the
Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return. Any such notice shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such lowered return, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed

21





--------------------------------------------------------------------------------




by any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by any Lender’s net income or receipts of such Lender and franchise
taxes imposed in lieu of net income taxes or taxes on receipts, by the
jurisdiction under the laws of which such Lender is organized or any political
subdivision thereof or the jurisdiction of such Lender’s Lending Office or any
political subdivision thereof or any other jurisdiction unless such net income
taxes are imposed solely as a result of the Borrower’s activities in such other
jurisdiction, and any taxes imposed under FATCA (such non-excluded items being
called “Covered Taxes”). In the event that any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any
Covered Taxes pursuant to any applicable law, rule or regulation, then the
Borrower will:
a.
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

b.
promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

c.
pay to the Administrative Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

Moreover, if any Covered Taxes are directly asserted against the Administrative
Agent or any Lender with respect to any payment received or paid by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Covered Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Covered Taxes (including any Covered Taxes on such additional amount)
shall equal the amount such person would have received had no such Covered Taxes
been asserted.
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent for the account
of the respective Lenders the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Covered Taxes, interest or penalties that may become payable by any
Lender as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender to provide timely notice to
the Borrower of the assertion of a liability related to the payment of Covered
Taxes). For purposes of this Section

22





--------------------------------------------------------------------------------




4.6, a distribution hereunder by the Administrative Agent or any Lender to or
for the account of any Lender shall be deemed a payment by the Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
organized under the laws of a jurisdiction other than the United States (a)
provide to the Administrative Agent and the Borrower an appropriately executed
copy of Internal Revenue Service Form W-8ECI certifying that any payments made
to or for the benefit of such Lender or such Participant are effectively
connected with a trade or business in the United States (or alternatively, an
Internal Revenue Service Form W-8BEN claiming the benefits of a tax treaty, but
only if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), in each case attached to an Internal Revenue Service Form
W-8IMY, if appropriate, (b) notify the Administrative Agent and the Borrower if
the certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects and (c) provide such other tax
forms or other documents as shall be prescribed by applicable law, if any, or as
otherwise reasonably requested, to demonstrate, to the extent applicable, that
payments to such Lender (or Participant) hereunder are exempt from withholding
under FATCA, and (ii) in all cases, provide such forms, certificates or other
documents, as and when reasonably requested by the Borrower, necessary to claim
any applicable exemption from, or reduction of, Covered Taxes or any payments
made to or for benefit of such Lender or such Participant, provided that the
Lender or Participant is legally able to deliver such forms, certificates or
other documents. For any period with respect to which a Lender (or assignee
Lender or Participant) has failed to provide the Borrower with the foregoing
forms (other than if such failure is due to a change in law occurring after the
date on which a form originally was required to be provided (which, in the case
of an Assignee Lender, would be the date on which the original assignor was
required to provide such form) or if such form otherwise is not required
hereunder) such Lender (or assignee Lender or Participant) shall not be entitled
to the benefits of this Section 4.6 with respect to Covered Taxes imposed by
reason of such failure.
SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, on and after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the
Administrative Agent for the account

23





--------------------------------------------------------------------------------




of each Lender on the last day of each Interest Period, so long as the relevant
Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
the Loan for each day during such Interest Period:
(i)    the principal amount of the Loan outstanding on such day; and
(ii)    the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the
Original Effective Date in the effective rate (expressed as a decimal) at which
such reserve requirements are imposed on such Lender minus (y) such numerator;
and
(iii)    1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
SECTION 4.8. Payments, Computations, etc. a. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment. All such
payments required to be made to the Administrative Agent shall be made, without
set-off, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Administrative Agent shall specify from time to time by
notice to the Borrower. Funds received after that time shall be deemed to have
been received by the Lenders on the next succeeding Business Day.
b.
(i) Each Option A Lender hereby instructs the Administrative Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank less the Fixed Rate Margin if interest
on


24





--------------------------------------------------------------------------------




the Loan made by that Lender is then calculated at the Fixed Rate and less the
Floating Rate Margin if interest on that Loan is then calculated at the Floating
Rate.
(ii)    Each Option B Lender hereby instructs the Administrative Agent, with
respect to any portion of the Loan held by such Option B Lender, to pay to the
CIRR Agent interest thereon at the Fixed Rate, if interest on such portion of
the Loan is then calculated at the Fixed Rate, and to pay directly to such
Lender interest thereon at the Floating Rate, if interest on such portion of the
Loan is then calculated at the Floating Rate.
c.
The Administrative Agent shall promptly (but in any event on the same Business
Day that the same are received or, as contemplated in clause (a) of this
Section, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any set-off, deduction or counterclaim. All interest and
fees shall be computed on the basis of the actual number of days (including the
first day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (a) of the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.

SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7, the
Borrower shall be entitled at any time (so long as no Default and no Prepayment
Event shall have occurred and be continuing) within 180 days after receipt of
notice from such Lender of such required payment to (a) prepay the affected
portion of such Lender’s Loans in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender pursuant to this clause (a) without replacing such Lender
pursuant to the following clause (b) until a 30-day period shall have elapsed
during which the Borrower and the Administrative Agent shall have attempted in
good faith to replace such Lender), and/or (b) replace such Lender with another
financial institution reasonably acceptable to the Administrative Agent,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement and (ii) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loans owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement. Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with

25





--------------------------------------------------------------------------------




respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.
SECTION 4.10. Sharing of Paymentsa.    . If any Lender shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of set-off or
otherwise) on account of the Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in the Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.11) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a set-off to which this Section applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.
SECTION 4.11. Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.
SECTION 4.12. Use of Proceeds. The Borrower applied the proceeds of the Loan in
accordance with Recital (C); without limiting the foregoing, no proceeds of the
Loan

26





--------------------------------------------------------------------------------




will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation U.
ARTICLE V
CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund the Loan
made on the Original Closing Date was subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in Section 5.1 of the
First Restated Credit Agreement.
SECTION 5.2. Conditions to Effectiveness. The conditions to the effectiveness of
the amendment and restatement of the First Restated Credit Agreement in the form
of this Agreement are set forth in Section 2 of the Amendment Agreement.
SECTION 5.3. CIRR requirements.
The Borrower acknowledges that:
(i)
the government of the Federal Republic of Germany, the Federal Audit Court or
any authorized representatives specified by these bodies shall be authorized at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of the Lenders;

(ii)
in the course of its activity as the Administrative Agent, the Administrative
Agent may:

(a)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it; and

(b)
disclose information concerning the subsidized transaction in the context of
internationally agreed consultation/notification proceedings and statutory
specifications,

including information received from the Lenders; and
(iii)
the Administrative Agent and (to the extent the Lenders have entered into an
Option A Refinancing Agreement with the Refinancing Bank) the Lenders are
entitled to disclose to the Refinancing Bank:

(a)
circumstances pertaining to the Loan, proper repayment and collateralization;


27





--------------------------------------------------------------------------------




(b)
extraordinary events which may jeopardize the proper servicing of the Loan;

(c)
any information required by the Refinancing Bank with respect to the proper use
of any refinancing funds granted to the respective Lender; and

(d)
the Loan Documents;

provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants to the Administrative Agent and each Lender
as set forth in this Article VI as of the Second Restatement Effective Date
(except as otherwise stated).
SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.
SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
a.
contravene the Borrower’s Organic Documents;

b.
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

c.
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

d.
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or


28





--------------------------------------------------------------------------------




e.
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Second Restatement Effective Date or that have been obtained or actions
not required to be taken on or prior to the Second Restatement Effective Date or
that have been taken). The Borrower holds all governmental licenses, permits and
other approvals required to conduct its business as conducted by it on the
Second Restatement Effective Date, except to the extent the failure to hold any
such licenses, permits or other approvals would not have a Material Adverse
Effect.
SECTION 6.4. Compliance with Laws.  
a.
The Borrower is in compliance with all applicable laws, rules, regulations and
orders, except to the extent that the failure to so comply does not and would
not reasonably be expected to have a Material Adverse Effect.

b.
The Borrower has implemented and maintains in effect policies and procedures
designed to procure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person.  None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

c.
The Borrower is in compliance with all applicable Environmental Laws, except to
the extent that the failure to so comply would not have a Material Adverse
Effect.

SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
SECTION 6.6. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

29





--------------------------------------------------------------------------------




SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
SECTION 6.8. The Purchased Vessel. The Purchased Vessel is:
a.
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

b.
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

c.
classed as required by Section 7.1.4(b),

d.
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

e.
insured against loss or damage in compliance with Section 7.1.5, and

f.
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries, except as otherwise permitted pursuant to Section
7.1.4..

SECTION 6.9. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower other than Indebtedness preferred as
a matter of law.
SECTION 6.10. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Original Closing Date or that have been
made).
SECTION 6.11. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

30





--------------------------------------------------------------------------------




SECTION 6.12. Investment Company Act. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
SECTION 6.13. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
SECTION 6.14. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other information furnished
to the Administrative Agent and the Lenders in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller after
the date of this Agreement shall have been prepared by the Borrower in good
faith.
ARTICLE VII
COVENANTS
SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.
SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (with
sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
a.
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss


31





--------------------------------------------------------------------------------




statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;
b.
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

c.
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);

d.
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

e.
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

f.
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

g.
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request;

provided that information required to be furnished to the Administrative Agent
under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the SEC’s website at
http://www.sec.gov.
SECTION 7.1.2. Approvals and Other Consents.The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in

32





--------------------------------------------------------------------------------




each case, to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect.
SECTION 7.1.3. Compliance with Laws, etc.The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
a.
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

b.
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

c.
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

d.
compliance with all applicable Environmental Laws;

e.
compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this Agreement to the extent the same would be
in contravention of such applicable laws; and

f.
the Borrower will maintain in effect policies and procedures designed to procure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

SECTION 7.1.4. The Purchased Vessel. The Borrower will:
a.
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

b.
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

c.
[RESERVED]

d.
[RESERVED]


33





--------------------------------------------------------------------------------




SECTION 7.1.5. Insurance. The Borrower, will or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to the Purchased Vessel against such
casualties, third-party liabilities and contingencies and in such amounts, in
each case, as is customary for other businesses of similar size in the passenger
cruise line industry (provided that in no event will the Borrower or any
Subsidiary be required to obtain any business interruption, loss of hire or
delay in delivery insurance) and will, upon request of the Administrative Agent,
furnish to the Administrative Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained or
caused to be maintained by the Borrower and the Subsidiaries and certifying as
to compliance with this Section.
SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals and upon reasonable prior notice, to visit
each of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.
SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany Requirement.
The Borrower shall, on the reasonable request of the Hermes Agent or the
Administrative Agent, provide such other information as required under the
Hermes Insurance Policy and/or the Terms and Conditions as necessary to enable
the Hermes Agent or the Administrative Agent to obtain the full support of
Hermes and/or the government of the Federal Republic of Germany (as the case may
be) pursuant to the Hermes Insurance Policy and/or the Terms and Conditions (as
the case may be). The Borrower must pay to the Hermes Agent or the
Administrative Agent the amount of all reasonable costs and expenses reasonably
incurred by the Hermes Agent or the Administrative Agent in connection with
complying with a request by Hermes or the government of the Federal Republic of
Germany (as the case may be) for any additional information necessary or
desirable in connection with the Hermes Insurance Policy or the Terms and
Conditions (as the case may be); provided that the Borrower is consulted before
the Hermes Agent or the CIRR Agent incurs any such cost or expense.
SECTION 7.2. Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid and performed
in full, the Borrower will perform the obligations set forth in this Section
7.2.
SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the First Restatement
Effective Date and other business activities reasonably related thereto.

34





--------------------------------------------------------------------------------




SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
a.
Indebtedness, secured by Liens of the type described in Section 7.2.3;

b.
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

c.
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the First Restatement Effective
Date;

d.
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(a) and permitted to
be secured under Section 7.2.3(c), at any one time outstanding not exceeding the
greater of (determined at the time of creation of such Lien or the incurrence by
any Existing Principal Subsidiary of such Indebtedness, as applicable) (x) 5.0%
of the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $735,000,000;

e.
[RESERVED]; and

f.
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
a.
[RESERVED];

b.
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the First Restatement Effective Date) acquired after the
First Restatement Effective Date (whether by purchase, construction or
otherwise) by the Borrower or any of its Subsidiaries (other than (x) an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, after three months after the acquisition of a Vessel, owns a Vessel
free of any mortgage Lien), which Liens were created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost (including the cost of construction) of such assets, so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;


35





--------------------------------------------------------------------------------




c.
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower and
its Subsidiaries taken as a whole as determined in accordance with GAAP as at
the last day of the most recent ended Fiscal Quarter and (y) $735,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

d.
Liens on assets acquired after the First Restatement Effective Date by the
Borrower or any of its Subsidiaries (other than by (x) any Subsidiary that is an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, owns a Vessel free of any mortgage Lien) so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each of such Liens existed on such assets before the time of
its acquisition and was not created by the Borrower or any of its Subsidiaries
in anticipation thereof;

e.
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the First Restatement Effective Date so long as (i)
the acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

f.
Liens securing Government-related Obligations;

g.
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

h.
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

i.
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;


36





--------------------------------------------------------------------------------




j.
Liens for current crew’s wages and salvage;

k.
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

l.
Liens on Vessels that:

(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;
(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
m.
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

n.
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

o.
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(f) or securing letters of credit that
support such obligations.

SECTION 7.2.4. Financial Condition. The Borrower will not permit:
a.
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

b.
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

c.
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a


37





--------------------------------------------------------------------------------




single accounting period, but in any event excluding any Fiscal Quarters for
which the Borrower and its Subsidiaries have a consolidated net loss).
SECTION 7.2.5. Investments. The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than
a.
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

b.
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $100,000,000 at any time outstanding.

SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:
a.
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

b.
so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

(i)    after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
a.
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:


38





--------------------------------------------------------------------------------




(i)    the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 12.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$675,000,000; and
(ii)    to the extent any asset has a fair market value in excess of
$250,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);
b.
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

c.
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

d.
[RESERVED];

e.
sales of other assets in the ordinary course of business; and

f.
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

SECTION 7.3. Limitation in respect of Certain Representations, Warranties and
Covenants. The representations and warranties and covenants given in Section
6.4(b) and 7.1.3(f), respectively, shall only be given, and be applicable to, a
Lender incorporated in the Federal Republic of Germany insofar as the giving of
and compliance with such representations and warranties do not result in a
violation of or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or any fee due and payable under the Fee Letter, provided that, in the case
of any default in the payment of any interest on the Loan or of any Commitment
Fee, such default shall continue unremedied for a period of at least two (2)
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent; and provided further that, in the case of any default in
the payment of any fee due and payable under the Fee Letter, such default shall
continue

39





--------------------------------------------------------------------------------




unremedied for a period of at least ten days after notice thereof shall have
been given to the Borrower by the Administrative Agent.
SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
SECTION 8.1.4. Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; (c) any
other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); or (d) any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be

40





--------------------------------------------------------------------------------




made, in each case prior to the scheduled maturity thereof (other than as a
result of any sale or other disposition of any property or assets under the
terms of such Indebtedness). For purposes of determining Indebtedness for any
Hedging Instrument, the principal amount of the obligations under any such
instrument at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or any Principal Subsidiary would be
required to pay if such instrument were terminated at such time.
SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:
a.
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

b.
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

c.
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any relevant proceeding during such 60-day period to
preserve, protect and defend their respective rights under the Loan Documents;

d.
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their respective
rights under the Loan Documents; or

e.
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

41





--------------------------------------------------------------------------------




SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare the outstanding
principal amount of the Loan and other Obligations to be immediately due and
payable and/or the Commitment (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loan and other Obligations shall be and
become immediately due and payable, without further notice, demand or
presentment.
ARTICLE IX
PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
SECTION 9.1.1. Change of Control. There occurs any Change of Control.
SECTION 9.1.2. [RESERVED].
SECTION 9.1.3. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the Original Closing Date opinion of the Borrower’s
counsel set forth as Exhibit D-1 or (ii) that a court of competent jurisdiction
has determined are not material) and such event shall continue unremedied for 15
days after notice thereof has been given to the Borrower by the Administrative
Agent.
SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.
SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
a.
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment


42





--------------------------------------------------------------------------------




or order and shall not have been stayed or enjoined within five (5) Business
Days after the commencement of such enforcement proceedings; or
b.
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

SECTION 9.1.7. Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
SECTION 9.1.8. Arrest. The Purchased Vessel shall be arrested and the same shall
continue unremedied for at least 20 days, unless such arrest would not have a
Material Adverse Effect.
SECTION 9.1.9. Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).
SECTION 9.1.10. [RESERVED].
SECTION 9.1.11. [RESERVED]. .
SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall, by notice to the Borrower, require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of the Loan and all accrued and unpaid interest thereon and
all other Obligations).
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
SECTION 10.1. Actions. Each Lender hereby appoints KfW IPEX, as Administrative
Agent and as Hermes Agent, as its agent under and for purposes of this Agreement
and each other Loan Document (for purposes of this Article X, the Administrative
Agent and the Hermes Agent are referred to collectively as the “Agents”). Each
Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Neither Agent shall

43





--------------------------------------------------------------------------------




be obliged to act on the instructions of any Lender or the Required Lenders if
to do so would, in the opinion of such Agent, be contrary to any provision of
this Agreement or any other Loan Document or to any law, or would expose such
Agent to any actual or potential liability to any third party.
SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse each Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by any Agent, any Lender or a
third party. Neither Agent shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of an Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.
SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Administrative
Agent by 4:00 p.m., Frankfurt time, one day prior to the advance of the Loan if
it is not able to fund the following day. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 4:00
p.m., Frankfurt time, on the day prior to the advance of the Loan that such
Lender will not make available the amount which would constitute its Percentage
of the Loan on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, may, but shall not be obliged to, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Administrative Agent,
such Lender and the Borrower severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Administrative Agent made such amount

44





--------------------------------------------------------------------------------




available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to the Loan
without premium or penalty.
SECTION 10.4. Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.
SECTION 10.5. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders, provided
that any such resignation shall not become effective until a successor
Administrative Agent has been appointed as provided in this Section 10.5 and
such successor Administrative Agent has accepted such appointment. If the
Administrative Agent at any time shall resign, the Required Lenders shall,
subject to the immediately preceding proviso and subject to the consent of the
Borrower (such consent not to be unreasonably withheld), appoint another Lender
as a successor to the Administrative Agent which shall thereupon become such
Administrative Agent’s successor hereunder (provided that the Required Lenders
shall, subject to the consent of the Borrower unless an Event or Default or a
Prepayment Event shall have occurred and be continuing (such consent not to be

45





--------------------------------------------------------------------------------




unreasonably withheld or delayed) offer to each of the other Lenders in turn, in
the order of their respective Percentages of the Loan, the right to become
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Administrative Agent’s giving notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld).
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the resigning Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the resigning Administrative Agent, and the
resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any resigning Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of:
(a)    this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
(b)    Section 11.3 and Section 11.4 shall continue to inure to its benefit.
If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, such Administrative Agent may, subject to the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) assign its
rights and obligations as Administrative Agent to such Affiliate.
SECTION 10.6. Loans by the Administrative Agent. The Administrative Agent shall
have the same rights and powers with respect to the Loan made by it or any of
its Affiliates. The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Administrative Agent.

46





--------------------------------------------------------------------------------




SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.
SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.
SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Administrative Agent, it has acquired actual knowledge to
the contrary, (ii) assume that no Default has occurred unless, in its capacity
as an Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
SECTION 10.10. The Administrative Agent’s Duties. The Administrative Agent shall
(i) if requested in writing to do so by a Lender, make enquiry and advise the
Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower as to the existence of an Event
of Default and (ii) inform the Lenders promptly of any Event of Default of which
the Administrative Agent has actual knowledge.

47





--------------------------------------------------------------------------------




The Administrative Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or actual knowledge of the occurrence of any Default
unless a Lender, or the Borrower shall have given written notice thereof to the
Administrative Agent in its capacity as the Administrative Agent. Any
information acquired by the Administrative Agent other than specifically in its
capacity as the Administrative Agent shall not be deemed to be information
acquired by the Administrative Agent in its capacity as the Administrative
Agent.
The Administrative Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Administrative Agent.
SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, each Agent shall be entitled to employ and pay agents to do
anything which such Agent is empowered to do under or pursuant to this Agreement
or the Loan Documents (including the receipt of money and documents and the
payment of money); provided that, unless otherwise provided herein, including
without limitation Section 11.3, the employment of such agents shall be for such
Agent’s account, and to act or refrain from taking action in reliance on the
opinion of, or advice or information obtained from, any lawyer, banker, broker,
accountant, valuer or any other person believed by such Agent in good faith to
be competent to give such opinion, advice or information.
SECTION 10.12. Distribution of Payments. The Administrative Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Administrative Agent pursuant to this Agreement or the
Loan Documents (with the exception of any amounts payable pursuant to the Fee
Letter and any amounts which, by the terms of this Agreement or the Loan
Documents, are paid to the Administrative Agent for the account of the
Administrative Agent alone or specifically for the account of one or more
Lenders) and until so paid such amount shall be held by the Administrative Agent
on trust absolutely for that Lender.
SECTION 10.13. Reimbursement. The Administrative Agent shall have no liability
to pay any sum to a Lender until it has itself received payment of that sum. If,
however, the Administrative Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Administrative Agent does not in
fact receive payment within five (5) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Administrative Agent, refund to
the Administrative Agent an amount equal to the amount received by it, together
with an amount sufficient to reimburse the Administrative Agent for any amount
which the Administrative Agent may certify that it has been required to pay by
way of interest on money borrowed to fund the amount in question during the
period beginning on the date on which that amount was required to be

48





--------------------------------------------------------------------------------




paid by the terms of this Agreement or the Loan Documents and ending on the date
on which the Administrative Agent receives reimbursement.
SECTION 10.14. Instructions. Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing). If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents. In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Administrative Agent pursuant to this
Section 10.14.
SECTION 10.15. Payments. All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Administrative Agent.
SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement or the Loan Documents.
SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.
ARTICLE XI

MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

49





--------------------------------------------------------------------------------




a.
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

b.
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

c.
increase the Commitment of any Lender shall be made without the consent of such
Lender;

d.
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

e.
[RESERVED]

f.
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

g.
affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent, the Hermes
Agent or any Lender under this Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder. The
Lenders hereby agree, at any time and from time to time that the Nordea
Agreement or the Bank of Nova Scotia Agreement is amended or refinanced, to
negotiate in good faith to amend this Agreement to conform any representations,
warranties, covenants or events of default in this Agreement to the amendments
made to any substantively comparable provisions in the Nordea Agreement or the
Bank of Nova Scotia Agreement or any refinancing thereof.
SECTION 11.2. Notices.
(a)    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing, by facsimile or
by electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature to the Amendment Agreement or set forth in the Lender Assignment
Agreement or at such other address, or facsimile number as may be

50





--------------------------------------------------------------------------------




designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted provided it is
received in legible form; any notice, if transmitted by electronic mail, shall
be deemed given upon acknowledgment of receipt by the recipient.
(b)    So long as KfW IPEX is the Administrative Agent, the Borrower may provide
to the Administrative Agent all information, documents and other materials that
it furnishes to the Administrative Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent at
claudia.wenzel@kfw.de (or such other email address notified by the
Administrative Agent to the Borrower); provided that any Communication requested
pursuant to Section 7.1.1(h) shall be in a format acceptable to the Borrower and
the Administrative Agent.
(1)    The Borrower agrees that the Administrative Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lender by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”). Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
(2)    The Administrative Agent agrees that the receipt of Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).

51





--------------------------------------------------------------------------------




SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with any amendments, waivers, consents,
supplements or other modifications to, this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated. In addition, the Borrower agrees to pay
reasonable fees and out of pocket expenses of counsel to the Administrative
Agent in connection with the funding under this Agreement. The Borrower further
agrees to pay, and to save the Administrative Agent and the Lenders harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder or any other Loan Documents. The Borrower also agrees to
reimburse the Administrative Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Administrative Agent or such Lender in
connection with (x) the negotiation of any restructuring or “work-out”, whether
or not consummated, of any Obligations and (y) the enforcement of any
Obligations.
SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Administrative Agent, each Lender and
each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in

52





--------------------------------------------------------------------------------




writing its obligations to indemnify the Indemnified Party in accordance with
the terms herein in connection with such claims, (ii) the Borrower shall keep
the Indemnified Party fully informed with respect to the conduct of the defense
of such claim, (iii) the Borrower shall consult in good faith with the
Indemnified Party (from time to time and before taking any material decision)
about the conduct of the defense of such claim, (iv) the Borrower shall conduct
the defense of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement with respect to
such claim unless either (A) such settlement involves only the payment of a
monetary sum, does not include any performance by or an admission of liability
or responsibility on the part of the Indemnified Party, and contains a provision
unconditionally releasing the Indemnified Party and each other indemnified party
from, and holding all such persons harmless, against, all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed). Notwithstanding the Borrower’s election to assume the defense of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defense of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or potential conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
Borrower and the Indemnified Party and the Indemnified Party shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Borrower and determined that it is
necessary to employ separate counsel in order to pursue such defenses (in which
case the Borrower shall not have the right to assume the defense of such action
on the Indemnified Party’s behalf), (iii) the Borrower shall not have employed
counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (iv) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all

53





--------------------------------------------------------------------------------




Obligations. The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.
SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
SECTION 11.8. Execution in Counterparts,. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.
SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
a.
except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and

b.
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign, or sell participations in, its Loan to one or more other
Persons in accordance with this Section 11.11.
SECTION 11.11.1. Assignments (i) KfW IPEX, as Lender, (A) with the written
consent of the Borrower (which consent shall not be unreasonably delayed or
withheld but which consent shall be deemed to have been given in the absence of
a written notice delivered by the Borrower to KfW IPEX, on or before the fifth
Business Day after receipt by the Borrower of KfW IPEX’s request for consent,
stating, in reasonable detail, the reasons why the Borrower proposes to withhold
such consent) may at any time (and from time to time) assign or transfer
(including by way of novation) to one or more commercial banks or other
financial institutions, when

54





--------------------------------------------------------------------------------




taken together with participations sold by KfW IPEX pursuant to Section 11.11.2,
up to 50.0% of the aggregate principal amount of the Loan and (B) after having
assigned or transferred, when taken together with participations sold by KfW
IPEX pursuant to Section 11.11.2, 50.0% of the aggregate principal amount of the
Loan (pursuant to the foregoing clause (A) and/or Section 11.11.2, with the
written consent of the Borrower (which consent may be withheld at the discretion
of the Borrower) may at any time (and from time to time) assign or transfer
(including by way of novation) to one or more commercial banks or other
financial institutions all or any fraction of KfW IPEX’s remaining Loan.
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Administrative Agent (which consents shall not be unreasonably delayed
or withheld and which consent, in the case of the Borrower, shall be deemed to
have been given in the absence of a written notice delivered by the Borrower to
the Administrative Agent, on or before the fifth Business Day after receipt by
the Borrower of such Lender’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time (and from time to time) assign or transfer to one or more commercial
banks or other financial institutions all or any fraction of such Lender’s Loan;
provided that any Affiliate of KfW IPEX shall be subject to the provisions of
Section 11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX.
(iii) Any Lender, with notice to the Borrower and the Administrative Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Administrative Agent, may assign or transfer (A) to any of its
Affiliates (including, in the case of KfW IPEX, KfW) or (B) following the
occurrence and during the continuance of an Event of Default under Sections
8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in either case, all or any
fraction of such Lender’s Loan.
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Administrative Agent) assign and pledge
all or any portion of its Loan to (i) any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank all or any fraction of such Lender’s Loan or
(ii) to the Refinancing Bank as collateral security pursuant to the terms of any
Option A Refinancing Agreement entered into by such Lender.
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s Loan and

55





--------------------------------------------------------------------------------




Commitment) (which assignment or transfer shall be of a constant, and not a
varying, percentage of such Lender’s Loan) are permitted; provided that the
Borrower and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned or transferred to an Assignee Lender until:
a.
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;

b.
such Assignee Lender shall have executed and delivered to the Borrower and the
Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

c.
the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned or transferred to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7
that is greater than the amount which it would have been required to pay had no
such assignment been made. Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $2,000 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
a.
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

b.
such Lender shall remain solely responsible for the performance of its
obligations hereunder;


56





--------------------------------------------------------------------------------




c.
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

d.
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

e.
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

f.
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest on) each of the Participant’s interest in
the Lender’s Advances, Commitments or other interests hereunder (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder.

g.
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans sold by KfW IPEX pursuant to Section
11.11.1, more than 50.0% of its initial Loan without the written consent of the
Borrower (which consent shall not be required following the occurrence and
during the continuance of an Event of Default or a Prepayment Event).

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
SECTION 11.11.3. Register. The Administrative Agent, acting as agent for the
Borrower, shall maintain at its address referred to in Section 11.2 a copy of
each Lender Assignment Agreement delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Loan owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of

57





--------------------------------------------------------------------------------




its Affiliates in which the Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.
SECTION 11.13. Hermes Insurance Policy.
SECTION 11.13.1. Terms of Hermes Insurance Policy
(a)
95% cover of the Loan.

(b)
The Hermes Fee will not exceed 2.3% of the Loan as advanced on the Original
Closing Date.

(c)
The parties entered into the First Restated Credit Agreement on the basis that
the Hermes Insurance Policy contained the following terms:

(i)
EUR 2,792,200 of Hermes Fee (“First Fee”) will be payable to the Hermes Agent or
Hermes on demand following the issue of the Hermes Insurance Policy;

(ii)
2.3% of the Loan as advanced on the Closing Date less the First Fee (“Second
Fee”) will be payable to the Hermes Agent or Hermes on the Closing Date;

(iii)
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the Closing Date, Hermes shall be required to reimburse the Hermes
Agent the amount of the First Fee less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500); and

(iv)
if, after the Closing Date, the Borrower prepays all or part of the Loan in
accordance with this Agreement, Hermes shall be required to reimburse the Hermes
Agent an amount equal to all or a corresponding proportion of the unexpired
portion of the Hermes Fee, having regard to the amount of the prepayment and the
remaining term of the Loan less an administration fee (such fee to be no greater
than 5% of the amount refunded but in any event not exceeding EUR 2,500).

SECTION 11.13.2. [RESERVED]
SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
(a)
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.


58





--------------------------------------------------------------------------------




(b)
The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

(c)
The Hermes Agent shall:

(i)
make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in Section 11.13.1(c)(iii) or (iv) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

(ii)
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

(iii)
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

(iv)
relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

(d)
Each Lender will co-operate with the Hermes Agent, the Administrative Agent and
each other Lender, and take such action and/or refrain from taking such action
as may be reasonably necessary, to ensure that the Hermes Insurance Policy and
each Interest Make-Up Agreement (as defined in and entered into in accordance
with the Terms and Conditions) continue in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy or such Interest Make-Up Agreement (as the case may be) does
not continue in full force and effect due to its gross negligence or willful
default.

SECTION 11.14. Law and Jurisdiction
SECTION 11.14.1. Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

59





--------------------------------------------------------------------------------




SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Administrative
Agent and the Lenders, the parties to this Agreement irrevocably agree that the
courts of England are to have jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement and that any proceedings may
be brought in those courts. The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Section, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum.
SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Administrative Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.
SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Administrative Agent or the Lenders to use any other method of service permitted
by law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 2, Aviator Park,
Station Road, Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in
that event shall be conclusively deemed to have been served at the time of
leaving or, if posted, at 9:00 am on the third Business Day after posting by
prepaid first class registered post.
SECTION 11.15. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all non public information provided to it by the Borrower or any Subsidiary
of the Borrower, or by the Administrative Agent on the Borrower’s or such
Subsidiary’s behalf, under this Agreement, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Borrower or any Subsidiary, except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Administrative Agent, any Lender or any of their respective Affiliates is
subject or in connection with an examination of the Administrative Agent, such
Lender or any of their respective Affiliates by any such authority or body,
including without limitation the Federal Republic of Germany; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent

60





--------------------------------------------------------------------------------




reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder; (F) to the Administrative Agent or such Lender’s independent
auditors, counsel, and any other professional advisors of the Administrative
Agent or such Lender who are advised of the confidentiality of such information;
(G) to any participant or assignee, provided that such Person agrees to keep
such information confidential to the same extent required of the Administrative
Agent and the Lenders hereunder; (H) as to the Administrative Agent, any Lender
or their respective Affiliates, as expressly permitted under the terms of any
other document or agreement regarding confidentiality to which the Borrower or
any Subsidiary is party with the Administrative Agent, such Lender or such
Affiliate; (I) to its Affiliates and its Affiliates’ directors, officers,
employees, professional advisors and agents, provided that each such Affiliate,
director, officer, employee, professional advisor or agent shall keep such
information confidential to the same extent required of the Administrative Agent
and the Lenders hereunder; and (J) to any other party to the Agreement. Each of
the Administrative Agent and the Lenders shall be responsible for any breach of
this Section 11.15 by any of its Affiliates or any of its or its Affiliates’
directors, officers, employees, professional advisors and agents.


EXHIBIT A



61





--------------------------------------------------------------------------------




 
Preliminary Repayment Schedule
 
 
US Dollars ($)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No.
 
Repayment Dates
Repayment
Loan Balance
 
 
 
 
 
 
 
 
 
 
1
 
6
months after Delivery
 
 
 
 
2
 
12
months after Delivery
 
 
 
 
3
 
18
months after Delivery
 
 
 
 
4
 
24
months after Delivery
 
 
 
 
5
 
30
months after Delivery
 
 
 
 
6
 
36
months after Delivery
 
 
 
 
7
 
42
months after Delivery
 
 
 
 
8
 
48
months after Delivery
 
 
 
 
9
 
54
months after Delivery
 
 
 
 
10
 
60
months after Delivery
 
 
 
 
11
 
66
months after Delivery
 
 
 
 
12
 
72
months after Delivery
 
 
 
 
13
 
78
months after Delivery
 
 
 
 
14
 
84
months after Delivery
 
 
 
 
15
 
90
months after Delivery
 
 
 
 
16
 
96
months after Delivery
 
 
 
 
17
 
102
months after Delivery
 
 
 
 
18
 
108
months after Delivery
 
 
 
 
19
 
114
months after Delivery
 
 
 
 
20
 
120
months after Delivery
 
 
 
 
21
 
126
months after Delivery
 
 
 
 
22
 
132
months after Delivery
 
 
 
 
23
 
138
months after Delivery
 
 
 
 
24
 
144
months after Delivery
 
 
 
 
 
 
 
 
 
 
 






1





--------------------------------------------------------------------------------




EXHIBIT D-1
Form of Original Closing Date Opinion of Liberian Counsel to Borrower




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF LENDER ASSIGNMENT AGREEMENT


To:    Royal Caribbean Cruises Ltd.


To:    KfW IPEX-Bank GmbH, as Administrative Agent (as defined below)


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


We refer to clause b of Section 11.11.1 of the Hull No. S-691 Credit Agreement,
dated as of December 19, 2008, as amended and restated as of January 19, 2016
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Agreement”) among Royal Caribbean Cruises Ltd.
(the “Borrower”), KfW IPEX-Bank GmbH as administrative agent (in such capacity,
the “Administrative Agent”), and as Hermes agent, and KfW IPEX-Bank GmbH and the
various other financial institutions from time to time party thereto as Lenders.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Agreement.


This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the Agreement, of the assignment and delegation to
__________ (the “Assignee”) of __% of the Loan of __________ (the “Assignor”)
outstanding under the Agreement on the date hereof. After giving effect to the
foregoing assignment and delegation, the Assignor’s and the Assignee’s
Percentages for the purposes of the Agreement are set forth opposite such
Person’s name on the signature pages hereof.


The Assignee hereby acknowledges and confirms that it has received a copy of the
Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Agreement as a condition
to the making of the Loans thereunder. The Assignee further confirms and agrees
that in becoming a Lender and in making its Loan under the Agreement, such
actions have and will be made without recourse to, or representation or warranty
by the Administrative Agent.


Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Administrative Agent:


(a)    the Assignee



E-1

--------------------------------------------------------------------------------




(i)    shall be deemed automatically to have become a party to the Agreement,
have all the rights and obligations of a “Lender” under the Agreement and the
other Loan Documents as if it were an original signatory thereto to the extent
specified in the second paragraph hereof;


(ii)    agrees to be bound by the terms and conditions set forth in the
Agreement and the other Loan Documents as if it were an original signatory
thereto; and


(b)    the Assignor shall be released from its obligations under the Agreement
and the other Loan Documents to the extent specified in the second paragraph
hereof.


The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Agreement upon delivery hereof.


The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan and requests the Borrower to acknowledge
receipt of this document:


(A)        Address for Notices:


Institution Name:


Attention:


Domestic Office:


Telephone:


Facsimile:


Telex (Answerback):


Lending Office:


Telephone:


Facsimile:


Telex (Answerback):


(B)        Payment Instructions:



E-2

--------------------------------------------------------------------------------




The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Administrative Agent.

E-3

--------------------------------------------------------------------------------






This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

E-4

--------------------------------------------------------------------------------






Adjusted Percentage                [ASSIGNOR]


Loan:        _____%            By:    _________________________
Title:






Percentage                    [ASSIGNEE]


Loan:        _____%            By:    _________________________
Title:






Accepted and Acknowledged this
___ day of ___________, _____.




Royal Caribbean Cruises Ltd.


By:    ____________________
Title:






KfW IPEX-Bank GmbH, as Administrative Agent




By:    ____________________
Title:







E-5